DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 11/25/2020. Claims 1, 12, 13, 17 and 18 have been amended. Claims 1-20 are currently presented for examination.      
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 20200064143 A1, hereinafter “Engle”) in view of Nishimura (US 20190265052 A1) and further in view of Shimodaira et al. (US 20200272955 A1, hereinafter “Shimodaira”).
Regarding claim 1, Engle (Figs. 1, 3 and 4) discloses a method for generating a pooled route to extend a service area of a shared vehicle (see paragraph [0004] “destinations that are shared as a group”) comprising: receiving a request from a first user to travel a first route to a destination outside of the service area of the shared vehicle (see paragraph [0032] For example, a passenger can have an arrival deadline that constrains any excursions from the first point-to-point route 412”), “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”); determining a second user with a second route that uses the shared vehicle and that is within a threshold proximity, a threshold time, or a combination thereof of the first route, the destination, or a combination thereof; computing the pooled route for the first user to travel to the destination using the shared vehicle (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).
Engle does not explicitly teach the second user to return the shared vehicle to the service area after the first user reaches the destination. 
However, Nishimura  (Fig. 3) teaches the second user to return the shared vehicle to the service area after the first user reaches the destination (see paragraph [0034] “a second managing method concerning allocation management of shared cars …. When a shared car is transferred from the transfer start point 500 to a transfer destination 700, and …, the shared car is transferred by gaining cooperation of two or more users who are expected to cooperate in the task of transferring the shared car, such that the shared car is successively passed over from the transfer start point 500 to the transfer destination 700. Reference numeral 800 denotes a relay point at which the shared car is passed over between two users. The relay point 800 may be a car station, or a parking place, for example”).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle to include the pooled route for the first user to travel to the 
Applicant has amended the claim to recite “… providing the pooled route as an output to a device”. However, Shimodaira teaches providing the pooled route as an output to a device (see paragraph [0028] “The display device 430 receives information on the travel route of the shared vehicle Vn and relevant information from the shared vehicle management apparatus 100, for example, and notifies the user of the received information”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified Engle and Nishimura to include providing the pooled route as an output to a device, as taught by Shimodaira in order to delay time with respect to the estimation duration can be reduced.

Regarding claim 2, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the second user is further determined based on a proximity to the first user (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).

Regarding claim 3, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the second user is further determined based on a proximity of a destination of the second route to the destination of the first route (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a 

Regarding claim 4, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the threshold proximity is based on a maximum detour distance between the second route and the pooled route (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).

Regarding claim 6, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the pooled route originates from the service area (see paragraph [0032] “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”).

Regarding claims 7 and 14, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the pooled route is computed for the second user to board the shared vehicle in the service area, to pick up the first user with the shared vehicle, to travel to the destination with the first user in the shared vehicle (see paragraph [0032] “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”).
Engle does not explicitly teach to return the shared vehicle to the service area. However, NISHIMURA teaches to return the shared vehicle to the service area. However, Nishimura (Fig. 3) to return the shared vehicle to the service area (see paragraph [0034] “a second managing method concerning allocation management of shared cars …. When a shared car is transferred from the transfer start point 500 to a transfer destination 700, and …, the shared car is transferred by gaining cooperation of two or more users who are expected to cooperate in the task of transferring the shared car, such that the shared car is successively passed over from the transfer start point 500 to the transfer destination 700. Reference numeral 800 denotes a relay point at which the shared car is passed over between two users. The relay point 800 may be a car station, or a parking place, for example”).
  It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle and Shimodaira to include to return the shared vehicle to the service area, as taught by Nishimura in order to enable the user to recognize that the new travel schedule has been automatically added at an appropriate time.

Regarding claims 8 and 15, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the pooled route is computed for the first user to board the shared vehicle in the service area, to pick up the second user with the shared vehicle, and to travel to the destination with the second user in the shared vehicle (see paragraph [0032] “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”).
Engle does not explicitly teach the second user to return the shared vehicle to the service area. However, Nishimura (Fig. 3) teaches the second user to return the shared vehicle to the service area (see paragraph [0034] “a second managing method concerning allocation management of shared cars …. When a shared car is transferred from the transfer start point 500 to a transfer destination 700, and …, the shared car is transferred by gaining cooperation of two or more users who are expected to cooperate in the task of transferring the shared car, such that the shared car is successively passed over from the transfer start point 500 to the transfer destination 700. Reference numeral 800 denotes a relay 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle and Shimodaira to include the second user to return the shared vehicle to the service area, as taught by Nishimura order to provide the burden of the task of transferring shared vehicles can be reduced by gaining cooperation of users. 

Regarding claim 11, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches providing data for presenting a user interface to the first user, the second user, or a combination thereof to display the pooled route, an option to accept the pooled route, an incentive associated with the pooled route, or a combination thereof (see paragraph [0028] “Turning now to FIG. 2, there is depicted a block diagram representation of an exemplary electronic device, and specifically user interface device 200, within which several of the features of the disclosure can be implemented. User interface device 200 is an exemplary implementation of user interface device 134 (FIG. 1)”), paragraph [0032] “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410” and at least ¶ [0033].

Regarding claims 12 and 17, Engle (Figs. 1, 3 and 4) discloses an apparatus for generating a pooled route to extend a service area of a shared vehicle comprising: at least one processor (processor 114); and at least one memory (memory 116) including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (see paragraph [0039] “Moreover, the acts described herein may be computer-executable instructions that can be implemented by one or more processors and/or stored on a computer-readable medium or media. The computer-executable instructions can include a routine, a sub-routine, programs, a thread of execution, and/or the like. Still further, results of acts of the methodologies can be , cause the apparatus to perform at least the following, receive a request from a first user to travel a first route to a destination outside of the service area of the shared vehicle (see paragraph [0032] … a passenger can have an arrival deadline that constrains any excursions from the first point-to-point route 412”), “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”); determine a second user that has a second route using the shared vehicle thereof; compute the pooled route for the first user to travel to the destination using the shared vehicle (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”). 
Engle does not explicitly teach the second user to return the shared vehicle to the service area after the first user reaches the destination. However, NISHIMURA teaches the second user to return the shared vehicle to the service area after the first user reaches the destination (see paragraph [0034] “a second managing method concerning allocation management of shared cars …. When a shared car is transferred from the transfer start point 500 to a transfer destination 700, and …, the shared car is transferred by gaining cooperation of two or more users who are expected to cooperate in the task of transferring the shared car, such that the shared car is successively passed over from the transfer start point 500 to the transfer destination 700. Reference numeral 800 denotes a relay point at which the shared car is passed over between two users. The relay point 800 may be a car station, or a parking place, for example”).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle to include the second user to return the shared vehicle to the service area after the first user reaches the destination, as taught by NISHIMURA in order to enable the user to recognize that the new travel schedule has been automatically added at an appropriate time.
“… providing the pooled route as an output to a device”. However, Shimodaira teaches providing the pooled route as an output to a device (see paragraph [0028] “The display device 430 receives information on the travel route of the shared vehicle Vn and relevant information from the shared vehicle management apparatus 100, for example, and notifies the user of the received information”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified Engle and Nishimura to include providing the pooled route as an output to a device, as taught by Shimodaira in order to delay time with respect to the estimation duration can be reduced.

Regarding claim 13, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the second user is further determined based on the second route being within a threshold proximity, a threshold time, or a combination thereof of the first route, the destination, or a combination thereof (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).

Regarding claim 18, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the second user is further determined based on the second route being within a threshold proximity, a threshold time, or a combination thereof of the first route, the destination, or a combination thereof (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second  

Regarding claim 19, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the second user is further determined based on a proximity to the first user (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).

Regarding claim 20, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the threshold proximity is based on a maximum detour distance between the second route and the pooled route (see paragraph [0032] “A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 20200064143 A1, hereinafter “Engle”) in view of Nishimura (US 20190265052 A1) in view of Shimodaira et al. (US 20200272955 A1, hereinafter “Shimodaira”) as applied to claim 1 above, and further and view of Balva (US 20190101401 A1).
Regarding claim 5, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the threshold time is based on a maximum travel time difference between the second route and the pooled route.  
wherein the threshold time is based on a maximum travel time difference between the second route and the pooled route (see paragraph [0017] “different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options.). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle, Nishimura and Shimodaira to include the threshold time is based on a maximum travel time difference between the second route and the pooled route, as taught by Balva in order to optimize goal for a vehicle hours-based approach is enhanced for overall service efficiency. 

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 20200064143 A1, hereinafter “Engle”) in view of Nishimura (US 20190265052 A1) in view of Shimodaira et al. (US 20200272955 A1, hereinafter “Shimodaira”) as applied to claims 1 and 12 above, and further in view of SHIMURA (US 20170344928 A1).
Regarding claims 9 and 16, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above. Further, Engle (Figs. 3 and 4) teaches wherein the pooled route is computed for the first user to board the shared vehicle in the service area, to travel to the destination using the shared vehicle, (see paragraph [0032] “an exemplary ride share scenario 400 that includes backtracking 402 by an autonomous vehicle 404 carrying a first person A 406 to include a second person B 408 at a second location 410”).
Engle does not explicitly teach the second user to return the shared vehicle to the service area. However, NISHIMURA teaches the second user to return the shared vehicle to the service area (see paragraph [0034] “a second managing method concerning allocation management of shared cars …. When a shared car is transferred from the transfer start point 500 to a transfer destination 700, and …, the 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle to include the second user to return the shared vehicle to the service area, as taught by Nishimura order to provide the burden of the task of transferring shared vehicles can be reduced by gaining cooperation of users. 
Engle and Nishimura do not explicitly teach to hand over the shared vehicle to the second user at the destination. However, SHIMURA teaches to hand over the shared vehicle to the second user at the destination (see paragraph [0043] After the staff member 30a delivers the vehicle 50 to the user 10, the staff member 30a gets out of the driver's side, and the user 10 gets in the driver's side instead. If the user 10 wishes the staff member 30a to ride together, the staff member 30a will sit in the backseat or the passenger seat of the vehicle 50, and the user 10 will drive the vehicle 50 to the destination (ST4).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle, Nishimura and Shimodaira to include the second user to return the shared vehicle to the service area, as taught by SHIMURA in order provide vehicle borrowing efficiency can be increased, and car sharing service can be achieved in an inexpensive manner.

Regarding claim 10, Engle and Nishimura, as modified by Shimodaira discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the pooled route is further computed for the second user to reach a destination of the second route using the shared vehicle after the first user reaches the destination of the first route, and wherein the destination of the second route is determined based on a user input by the second user, a mobility pattern of the second user, or a combination thereof. However, SHIMURA teaches wherein the pooled route is further computed for the second user to reach a destination of the second route using the shared vehicle after the first user reaches the destination of the first route, and wherein the destination of the second route is determined based on a user input by the second user, a mobility pattern of the second user, or a combination thereof (see paragraph [0043] After the staff member 30a delivers the vehicle 50 to the user 10, the staff member 30a gets out of the driver's side, and the user 10 gets in the driver's side instead. If the user 10 wishes the staff member 30a to ride together, the staff member 30a will sit in the backseat or the passenger seat of the vehicle 50, and the user 10 will drive the vehicle 50 to the destination (ST4).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Engle, Nishimura and Shimodaira to include the pooled route is further computed for the second user to reach a destination of the second route using the shared vehicle after the first user reaches the destination of the first route, as taught by SHIMURA in order provide vehicle borrowing efficiency can be increased, and car sharing service can be achieved in an inexpensive manner.
Response to Arguments
Applicant’s arguments filed on 11/25/2020 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           
	

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663